PER CURIAM.
The Board of Trustees of the City Pension Fund for Firefighters and Police Officers of the City of Tampa, Florida (Board) seek review of a circuit court order that granted James S. Lucas’ petition for writ of certiorari and directed that the Board approve Lucas’ application for disability retirement. Lucas had applied for disability retirement after suffering a line of duty injury which precluded his return to his former duties as a police officer.
We deny the writ because the circuit court afforded procedural due process and applied the correct law. City of Deerfield Beach v. Vaillant, 419 So.2d 624 (Fla.1982). We agree with the circuit court that the Board’s decision was not based on substantial competent evidence. The three doctors of the Board’s medical review committee all agreed that Lucas was disabled. The sole evidence upon which the Board based its decision was a report from one of the three doctors that acknowledged the injury yet contained unsupported conclusions that Lucas’ injury was not permanent. The remaining evidence before the Board supported Lucas’ application for disability retirement.
Accordingly, the petition for writ of cer-tiorari is denied.
CAMPBELL, A.C.J., and HALL and BLUE, JJ., concur.